DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 31, 2022, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 31, 45, and 53 have been amended as requested.  Claims 1-30, 34, 37, 41-43, 46, 50, 51, and 54 have been cancelled and new claims 55-59 have been added.  Thus, the pending claims are 31-33, 35, 36, 38-40, 44, 45, 47-49, 52, 53, and 55-59.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 45, 55, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 stands rejected as set forth in section 7 of the last Office action (Final Rejection mailed February 28, 20220.  Specifically, claim 44 is redundant and indefinite for reciting that the “primary backing is a woven or non-woven layer comprising continuous filaments of polyethylene terephthalate (PET)” since parent claim 31 has been amended to limit the primary backing to a woven or non-woven layer comprising filaments of PET and coPET.  In other words, claim 44 repeats the limitations of parent claim 31 with respect to the primary backing being a woven or nonwoven layer comprising filaments of polyethylene terephthalate (PET) and omits the limitation to coPET filaments.  The only new limitation being added is that the filaments are continuous filaments.  Hence, due to the redundancy of limitations and the omission of coPET filaments, it is unclear if the primary backing of claim 44 is the same or different than the primary backing of claim 31.  To overcome said rejection, it is suggested applicant amend claim 44 to read “Method according to claim 31, characterized in that the filaments of the primary backing are continuous filaments” (or some other analogous amendment).  
Claim 45 is rejected as redundant and indefinite for reciting that the “primary backing is a woven or non-woven layer comprising continuous filaments of polyethylene terephthalate (PET)and copolymer of polyethylene terephthalate (coPET), wherein the coPET has a lower melting temperature than the PET” since parent claim 31 already limits the primary backing to being a woven or non-woven layer comprising filaments of PET and coPET and already limits the coPET to having a lower melting temperature than the PET.  In other words, claim 45 repeats the limitations of parent claim 31 with respect to the primary backing being a woven or nonwoven layer comprising filaments of polyethylene terephthalate (PET) and with respect to the melting temperature of coPET.  The only new limitation being added is that the filaments are continuous filaments.  Hence, due to the redundancy of limitations, it is unclear if the primary backing of claim 45 is the same or different than the primary backing of claim 31.  To overcome said rejection, it is suggested applicant amend claim 45 to read “Method according to claim 31, characterized in that the filaments of the primary backing are continuous filaments.” (or some other analogous amendment).  
Claim 55 is indefinite for the limitation that a titer of the PET filaments of parent claim 33 is larger than the filament titer of the coPET of the glue layer.  Since parent claim 33 limits the glue layer to comprise bicomponent filaments comprising PET and coPET (not separate PET filaments and coPET filaments), claim 55 lacks proper antecedent basis for the PET filament titer and coPET filament titer.  Note a bicomponent filament has a single filament titer; the PET component and the coPET component do not each have their own titer.  As such, one cannot state that the titer of one component of a bicomponent filament is larger than the titer of the other component of said bicomponent filament.  Therefore, claim 55 is rejected as being indefinite.  
Claim 58 is indefinite for limiting the titer of the coPET filament in the glue layer of parent claim 53.  However, claim 53 limits the glue layer to comprising a coPET matrix with PET filaments embedded therein, rather than limiting the glue layer to comprising coPET filaments.  Hence, claim 58 lacks proper antecedent basis for the recited filament titer of the coPET in the glue layer of parent claim 53.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 limits the primary backing to comprise continuous filaments of PET, while parent claim 31 limits the filaments of the primary backing to be PET and coPET.  Hence, claim 44 is broader in scope with respect to the filament composition than parent claim 31.
Claim 45 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See section 9 of the last Office action.  Specifically, in view of the amendment to parent claim 31, claim 45 is redundant (i.e., primary backing is a woven or non-woven layer comprising filaments of PET and coPET, wherein the coPET has a lower melting temperature than the PET) and broader in scope.  Note claim 45 limits the PET in said primary backing in “a higher amount” than the coPET.  Said “higher amount” is broader in scope since it includes amounts of 51-60 wt.%, which is outside of the scope disclosed in parent claim 31 (i.e., at least 60 wt.%).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  To overcome said rejection, it is suggested applicant amend the claim to limit the method of claim 31 characterized in that the filaments of the primary backing are continuous filaments (or some other analogous amendment).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 36, 38, 40, 44, 45, 47-49, 52, and 53 stand rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al., as set forth in section 12 of the last Office action.
Applicant has amended claim 31 to limit the glue layer to being applied to a bottom of the primary backing, wherein said glue layer is a bottom of the carpet or rug.  Claim 53 has been similarly amended to limit the glue layer to being a bottom of the carpet or rug. However, said amendment is insufficient to overcome the standing rejection.  Namely, Corbin ‘896’s secondary backing 11 of a nonwoven layer comprising polyester and copolyester adhesive binder fibers, which functions as an adhesive  layer to bond the tufts to the primary backing when subjected to temperatures above the melting point of the binder fibers, is the lowermost layer of the recyclable carpet (col. 4, lines 18-20 and 41-44 and Figure 1).  Hence, the claims stand rejected as being obvious over the cited references.
Specifically, Corbin ‘896 discloses a recyclable tufted carpet and method of making said carpet (title and abstract).  Said carpet comprises yarn tufted into a partially meltable primary backing, wherein the tufts are bonded to said backing by partially melting the backing and applying a secondary backing (abstract).  The carpet is preferably made of all polyester, without a latex adhesive, to enable recycling thereof (col. 2, lines 14-17, 23-24, 32-34, 49-51, and 61-64).  
The primary backing comprises a polyester fabric containing a percentage of low met fiber (col. 2, lines 58-64).  The primary backing may be a blend of 5-95% polyester fibers and 95-5% low melt heterofil (i.e., bicomponent) or homofil (i.e., monocomponent) polyester binder fiber (col. 3, lines 1-9).  In one working embodiment, the primary backing comprises 65% PET fibers and 35% bicomponent binder fibers (col. 5, lines 1-10).  Suitable bicomponent binder fibers are sheath core fibers comprising the low melt binder component as the sheath and the higher melt component as the core (col. 3, 64-col. 4, line 4).  The amount of binder polymer in a bicomponent is about 20-95% of the total weight of the binder fiber (col. 4, lines 1-4).  The preferred polyester fiber is polyethylene terephthalate (PET), while the preferred low melt polyester binder fiber is polyethylene terephthalate/isophthalate copolymer (coPET) (col. 3, lines 10-12 and 28-34).  The polyester primary backing fabric may be a needlepunched nonwoven of staple fibers or a spunbond nonwoven of continuous filaments (col. 3, lines 19-23 and 24-27 and col. 5, lines 13-19).  In a working embodiment, the primary backing has a thickness of about 0.10 inches (2.54 mm).  
The primary backing is tufted with polyester yarn, preferably PET, to form pile tufts on face thereof and backloops on the backside thereof (col. 2, lines 58-64, col. 4, lines 10-17, and Figure 1).  A backing of polyester fibers may be applied to the tufted primary backing to bond the tufts in place and additionally functioning as a secondary backing (col. 4, lines 18-23). The secondary backing may be a nonwoven fabric of staple fibers comprising polyester fibers and polyester binder fibers and may also be needled into the tufted primary backing (col. 4, lines 20-34).  In a working embodiment, the secondary backing comprises 30% binder fiber (col. 5, lines 37-40).  Said secondary backing may be attached before or after dyeing of the tufted primary backing (col. 4, lines 18-44).  In one embodiment, the secondary backing is needled onto the backside of the tufted primary backing, the carpet is dyed, and then heat set in hot air at a temperature of 110-200 C, which is equivalent to the melting point range of the coPET binder fibers of the primary and secondary backings (col. 3, lines 28-34 and col. 4, lines 35-44).  Note upon melting of the coPET binder fibers in the primary backing and secondary backing, the PET fibers would necessarily be anchored by masses (i.e., a matrix) of coPET.
Thus, Corbin ‘896 teaches applicant’s claims 31, 35, 36, 38, 40, 44, 45, 47-49, 52, and 53 with the exception of an adhesive or glue layer comprising 60% by weight or more of a coPET.  However, it would have been obvious to a skilled artisan to modify the Corbin ‘896 carpet with the addition of an adhesive layer to bond the secondary backing to the tufted primary backing as is well known in the art.  
For example, Corbin ‘776 teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a thermoplastic fibrous secondary backing, and a thermoplastic polyester hot melt adhesive anchoring the tufted yarns and bonding the tufted primary backing to the secondary backing (abstract and col. 2, lines 43-51). Corbin also teaches a method of making said carpet (col. 3, lines 1-7). The Corbin carpet is latex free and may comprise all polyester components for ease in recycling (col. 2, lines 49-54 and col. 6, lines 12-24). 
	The primary backing may be woven or nonwoven and is preferably a polyester fabric (col. 3, lines 33-53).  The tufts are preferably made of polyethylene terephthalate (PET) (col. 3, lines 64-66).  The secondary backing is generally a polyester nonwoven fabric made from a blend of staple polyester fibers (col. 4, lines 16-19).  
The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray (i.e., liquid form), foam, etc. (col. 3, lines 1-9).  Said sheet of hot melt adhesive has a thickness of about 5-20 mils (0.1-0.5 mm) (col. 3, lines 15-16).  While a preferred polyester hot melt adhesive is a chemically modified polybutylene terephthalate (col. 3, lines 16-19), said hot melt adhesive may comprise a variety of polyester hot melt adhesive formulations dependent upon carpet style, materials of construction, and lamination equipment for a given application (col. 4, lines 60-65)
The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point lower than the melting point of lower than the yarns, primary backing, and secondary backing) (col. 3, lines 1-7 and col. 5, lines 26-37). Corbin ‘776 teaches the activated hot melt adhesive has sufficiently low viscosity to flow readily into and around the tuft stitches (i.e., backloops) in the primary backing to anchor the tufts from pullout and onto the surface of the fibrous secondary backing to provide a good bond strength between the carpet components (col. 4, lines 49-59). Corbin ‘776 also teaches the carpet comprising all polyester materials can be recycled by grinding, pelletizing, drying, and extruding the pellets (i.e., melting) into polyester fiber (col. 6, lines 12-16).
Additionally, Williams discloses a recyclable single polymer floor covering, such as carpet tiles and broadloom carpet (title and abstract).  In particular, tufted carpets are made of all polyester materials (i.e., face yarn, primary backing, adhesive layer, and secondary backing), which facilitates the recyclability of said carpets (abstract and sections [0012] and [0013]).  
The tufted face yarns comprise polyester filaments, such as polyethylene terephthalate (PET) (sections [0030] and [0055]).  The primary backing may be woven, nonwoven, stitchbonded, or knitted, but is preferably a spunbond polyester (PET) nonwoven fabric (sections [0033] and [0121]).  The adhesive layer may be a single layer or multiple layers (sections [0035] and [0040]).  Said adhesive layer is preferably a hot melt polyester adhesive applied in film form, but also may be applied in melt, aqueous, or powder form or by other methods known in the art (sections [0037] and [0043]).  Heat and pressure are used to activate the hot melt adhesive and control the penetration of said adhesive into the tufted primary backing (section [0038]).  The activation temperature is above the adhesive softening temperature but below the heat set temperature of the tufted primary backing (section [0039]).  The secondary backing may be a PET nonwoven fabric or a PET film (sections [0042], [0077], and [0115]).  
In one working embodiment, polyester yarns are tufted into a Lutradur® spunbond polyester nonwoven, coated with one or two adhesive layers comprising a copolyester hot melt adhesive powder, and laminated to a nonwoven PET secondary backing (sections [0077], [0078],  and [0078]).  [Note Lutradur® spunbond polyester nonwovens are known to be comprised of PET.]  In another working embodiment, the adhesive layer is a (100%) copolyester hot melt adhesive film (sections [0084]-[0088]). In other embodiments, the hot melt adhesive film is an 80:20 blend of two copolyester hot melt compositions or a 90:10 blend of copolyester hot melt composition and plasticizer (sections [0090] and [0091]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Corbin ‘896 carpet with the addition of a polyester adhesive layer to secure the tufted yarns and bond the secondary backing thereto, as suggested by Corbin ‘776 and Williams, wherein said adhesive layer comprises at least 60 wt.% coPET in the form of an extruded melt, powder, film, or aqueous liquid as taught by Williams.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., improve the tuft bind strength while maintaining recyclability of the Corbin ‘896 carpet).  Therefore, claims 31, 35, 36, 38, 40, 44, 45, 47-49, 52, and 53 stand rejected as being obvious over the cited prior art.  
Claim 59 is rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al.
Regarding claim 59, while the cited prior art fails to teach the denier per filament (dpf) of the adhesive nonwoven filaments with respect to the dpf of the primary backing filaments, said claim is held to be obvious over the prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a relatively larger titer for the primary backing filaments since a larger titer would improve the durability, strength, and dimensional stability of the primary backing and to select a relatively smaller titer for the filaments of the adhesive glue layer since a smaller titer would enable a more uniform distribution of binder in the woven or nonwoven glue layer.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, claim 59 is rejected as being obvious over the cited prior art.  
Claims 32, 33, and 39 stand rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al., as applied to claim 31 above and in further view of US 2005/0147787 issued to Bailey et al., as set forth in section 13 of the last Office action.
Regarding claims 32 and 33, the Corbin ‘577 and Williams references fail to teach the adhesive layer comprises a woven or nonwoven fabric comprising bicomponent filaments of PET and coPET.  However, the secondary backing of Corbin ‘896 is taught to be a nonwoven fabric comprising a blend of polyester fibers and polyester binder fibers such that said secondary backing has the dual function of an adhesive layer (i.e., binding the tufted yarns to the primary backing) and providing a backing to the tufted carpet.  Additionally, Bailey teaches a tufted carpet comprising pile face yarns tufted into a primary backing and an adhesive layer comprising a thermoplastic (e.g., polyester) nonwoven fabric that is melted to secure the pile to the primary backing (abstract and sections [0025], [0027], and [0031]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layers of Corbin ‘577 and Williams such that the adhesive layer is in the form of a nonwoven fabric as suggested by Corbin ‘896 and Bailey.  Note Williams teaches the adhesive layer may be applied in any form known in the art.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing an adhesive fabric layer that can be easily laminated to the tufted primary backing).  Therefore, claims 32 and 33 stand rejected as being obvious over the cited prior art.  
Regarding claim 39, Corbin ‘896, Corbin ‘577, and Williams fail to teach the adhesive (i.e., glue) layer is applied to the primary backing before tufting said primary backing.  However, Bailey teaches it is known in the art to employ a fabric as an adhesive layer, wherein said fabric may be applied to the primary backing prior to or post tufting.  Specifically, Bailey’s adhesive fabric may be attached to either a primary or secondary carpet backing (sections [0026] and [0034]).  When the adhesive fabric is attached to a traditional primary backing, said adhesive fabric is applied to the non-pile side of said primary backing prior to tufting such that said adhesive fabric is located between the tuft backstitches and said primary backing (section [0026]). Alternately or in combination, said adhesive fabric may be applied to the backside of the tufted primary backing along with a secondary backing (sections [0026], [0034], and [0035]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Corbin ‘896, Corbin ‘577, and Williams by applying the adhesive layer to the primary backing prior to tufting said primary backing instead of post tufting since the equivalence of the prior to and post tufting methods are well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  Such a modification would have yielded predictable results to the skilled artisan (i.e., adhesive material originating intermediate between the primary backing and tuft backstitches rather than on the outer surface of said primary backing and tuft backstitches).  Therefore, claim 39 stands rejected as being obvious over the cited prior art.    
Claims 56 and 57 are rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al., as applied to claim 31 above, and in further view of US 2005/0147787 issued to Bailey et al.
Regarding claim 56, while the cited prior art fails to teach the denier per filament (dpf) of the adhesive nonwoven filaments with respect to the dpf of the primary backing filaments, said claim is held to be obvious over the prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a relatively larger titer for the primary backing filaments since a larger titer would improve the durability, strength, and dimensional stability of the primary backing and to select a relatively smaller titer for the filaments of the adhesive glue layer since a smaller titer would enable a more uniform distribution of binder in the woven or nonwoven glue layer.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, claim 56 is rejected as being obvious over the cited prior art.  
Regarding claim 57, Corbin ‘896 teaches the secondary backing (i.e., applicant’s glue layer) to bond the tufts in place and to improve the appearance of the carpet (col. 4, lines 18-23).  Corbin ‘896 also states, “The secondary backing may be of sufficient weight to replace the carpet underpad” and “If used as an underpad, it should be applied after dyeing” (col. 4, lines 24-26).  Hence, Corbin teaches an underpad (i.e., underlay) is optional for the carpet.  In other words, the secondary backing, as an adhesive layer and bottom of the carpet, may be installed on an underlay.  Therefore, claim 57 is rejected along with parent claim 33.


Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejections by arguing the present amendment limiting the glue layer to being the bottom or lowermost layer of the carpet or rug distinguishes the present invention from the prior art since Corbin ‘896 teaches the presence of a secondary backing 11 needled to the backside of the primary backing (RCE, page 7, 3rd paragraph).  Applicant notes Corbin ‘776 and Williams also teach secondary backings (RCE, page 7, 4th paragraph – page 8, 1st paragraph). In response, as set forth above, the secondary backing of Corbin ‘896 includes adhesive binder fibers and thus reads on applicant’s bottommost glue layer.  Thus, applicant’s argument is found unpersuasive and the above rejections stand. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 10, 2022